UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2076


TRAZELL I,

                Plaintiff - Appellant,

          v.

PENN NATIONAL GAMING, INC.; CHARLES TOWN GAMING, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:14-cv-00085-GMG-RWT)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


De Lonte Trazell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Trazell I appeals the district court’s order accepting the

recommendation      of   the      magistrate     judge     and    dismissing       his

discrimination    suit     for    failure   to    state    a     claim.     We    have

reviewed the record and find no reversible error.                       Accordingly,

we grant leave to proceed in forma pauperis, deny Trazell I’s

motion for injunctive relief, and affirm for the reasons stated

by the district court.           Trazell I v. Penn National Gaming, Inc.,

No.   3:15-cv-00085-GMG-RWT         (N.D.W.      Va.    Aug.     31,    2015).      We

dispense   with     oral    argument     because        the     facts     and    legal

contentions   are    adequately      presented     in     the    materials       before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        2